DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the one or two steps” (emphasis added) as recited in claims 3-5.  It is pointed out that a pair of steps were set forth in claim 1 from which claims 3-5 depend.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US-10,688,326) in view of Hokanson (US-1,499,174) and Grayson, II et al. (US-6,464,273).
 	Davis shows a shovel head attached to the shaft of a shovel, the shovel head comprising a socket (104) for receiving an end portion of the shaft, a concave blade (103), a frog portion (106), and a pair of steps (110a, 110b) extending rearwardly from the top edge of the shovel blade such that the socket does not block a space between the rearwardly extending steps (see Fig. 2).  The inner edges of the steps do not appear to align with the sides of the frog portion as now called for in claim 1 of the instant application.  Also, Davis does not specifically disclose whether the steps extend rearwardly beyond the apex of the rear surface of the blade such that a user could place a single foot on both steps across the space between the steps.
 	Hokanson shows a shovel assembly comprising a concave blade (2a) having a pair of rearwardly oriented, flat steps (6) that extend from the outer sides of the blade to a point aligned with the sides of a frog portion on the blade (see Figs. 2, 3, and 5).
	Further, the patent to Grayson, II et al. shows a foot step that extends rearwardly well beyond the apex of the rear surface of the concave blade to which it is removably affixed (see Figs. 7 and 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rearwardly extending steps (110a, 110b) of Davis as generally planar steps that extend from the outer sides of the blade up to a point aligned with the frog, similar to those shown in the Hokanson patent, in order to create a large area for accommodating a user’s boot or shoe.  It also would have been obvious to extend these steps well beyond the apex of the shovel’s rear surface, as taught by Grayson, II et al., so that a user’s foot would be better supported when downwardly pressing on the blade.  The resulting steps could inherently receive a single foot of certain users as broadly as recited in claim 1.
	Regarding claim 4, the Grayson, II et al. patent shows its steps as being removably affixable to a shovel blade.  It would have been obvious to a person having ordinary skill in the art to provide a  removeable attachment on the resulting steps presented above so that they could be easily removed for repair or replacement. 
 	In regard to claims 5-7, the patent to Grayson, II et al. shows (see Fig. 2) and discloses (see col. 2, lines 28-30) a textured or ribbed surface on its steps for providing friction for a user’s foot as is common in the art.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/2/2022